519 So. 2d 771 (1988)
Emile A. LAMBERT, Jr.,
v.
The BOARD OF TRUSTEES EMPLOYEES RETIREMENT SYSTEM, CITY OF NEW ORLEANS
No. 88-C-0083.
Supreme Court of Louisiana.
February 5, 1988.
Denied. The result is correct.
LEMMON, J., concurs. La.R.S. 23:1225 C(1) does not require the receipt of benefits from all listed sources. However, the statute does permit the Board to reduce compensation benefits under the statute when the employee receives workers' compensation benefits.
DIXON, C.J., joins in Justice Lemmon's concurrence.